t c summary opinion united_states tax_court robert e and lori k reichner petitioners v commissioner of internal revenue respondent docket no 2211-05s filed date robert e and lori k reichner pro sese robert w dillard for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions the issues for decision are whether petitioners must include in gross_income dollar_figure of a dollar_figure distribution they received from petitioner husband’s retirement_plan and to the extent the dollar_figure is included in gross_income whether petitioners are entitled to an alimony deduction for payments made to petitioner husband’s former wife background some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in belleview florida at the time they filed their petition unless otherwise indicated all references to petitioner are to robert reichner petitioner and gloria reichner ms reichner were married on date during their marriage petitioner contributed to a retirement_plan maintained by his employer delta airlines the delta plan petitioner and ms reichner were divorced on date pursuant to a divorce decree respondent concedes that petitioners are not liable for an additional tax of dollar_figure on distributions they received from one or more qualified_retirement_plans petitioners do not dispute that the remaining dollar_figure of the distribution is included in gross_income issued by the superior court of carroll county georgia the state court the decree provides in part property settlement a retirement-pension - the husband shall pay to the wife as property settlement sic from his retirement pension check the amount of dollar_figure per month on the 30th of each and every month beginning march sic from the delta airlines benefit check this monthly payment shall be paid through a wage attachment from petitioner’s retirement check petitioner is ordered to sign the necessary documents allowing delta to take out the monies from his monthly benefits check the decree also provides that petitioner and ms reichner specifically agree to waive renounce and relinquish now and forever any and all rights or claims either may have to alimony from the other party the record does not indicate whether petitioner signed the necessary documents to permit the wage attachment for more than years after the divorce however the delta plan did not make direct payments to ms reichner instead the delta plan paid retirement benefits to petitioner who in turn mailed a dollar_figure check to ms reichner each month in date the state court issued a stipulated order that was incorporated into the divorce decree the stipulated order the stipulated order states that it is intended to be a qualified_domestic_relations_order qdro as defined in sec_3 the decree was issued in date nunc_pro_tunc date p and designates ms reichner as an alternate_payee of the delta plan it directs the delta plan to make monthly payments of dollar_figure to ms reichner once the plan_administrator has determined that the stipulated order is a qdro it also provides that the alternate_payee shall include all retirement benefits received by her pursuant to this order as and when received by her in her gross_income and petitioner need not do so it is not clear when ms reichner provided a copy of the stipulated order to the delta plan_administrator although petitioner believed it was sometime after he moved to florida in date canceled checks written by petitioner indicate he sent ms reichner monthly payments at least through november of that year petitioner was unsure when he stopped sending checks to ms reichner but believed it was probably in december at which time the delta plan began paying her directly the delta plan issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner for the taxable_year showing a dollar_figure gross distribution all of which was taxable petitioners reported the distribution as gross_income on their joint federal_income_tax return but they claimed a dollar_figure alimony deduction for the monthly payments made to ms reichner in the notice_of_deficiency respondent determined the payments were not alimony and therefore disallowed the claimed deduction respondent indicated he also issued a notice_of_deficiency to ms reichner for the taxable_year although that notice_of_deficiency was not made part of the record respondent contends that ms reichner did not report the dollar_figure of monthly payments she received as gross_income respondent determined that the payments she received were alimony and therefore includable in her gross_income ms reichner did not petition the tax_court for a redetermination discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances furthermore if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperate sec_4 respondent was unaware of the stipulated order until shortly before trial as a result the notice_of_deficiency does not address whether because of the stipulated order a portion of the dollar_figure was excludable from petitioners’ gross_income at the end of trial the court kept the record open to allow petitioners to produce a copy of the stipulated order when the document was received as part of a supplemental stipulation of facts the court admitted the document into evidence and closed the record with the commissioner including providing access to an inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to such information_return sec_6201 117_tc_237 affd 65_fedappx_508 5th cir mcquatters v commissioner tcmemo_1998_88 with respect to whether the dollar_figure is includable in petitioners’ gross_income petitioners did not raise this issue until trial therefore they did not satisfy the requirements of sec_7491 complied with requirements to substantiate any item and maintained records required and cooperated with reasonable requests for information documents etc and the burden_of_proof remains with petitioners with respect to whether the monthly payments are deductible as alimony the facts are not in dispute therefore we decide this issue without regard to the burden_of_proof although petitioners did not raise the issue we note that the commissioner is allowed to make inconsistent determinations against former spouses in order to protect the revenue in a whipsaw situation see 66_tc_101 smith v commissioner tcmemo_1996_292 inconsistent notices of deficiency do not negate the presumption of correctness as to either notice smith v commissioner supra ini inc v commissioner tcmemo_1995_112 affd without published opinion 107_f3d_27 11th cir whether petitioners must include the dollar_figure in gross_income in general a distribution from a qualified retirement plan5 is taxable to the distributee under sec_72 relating to annuities sec_402 97_tc_51 neither the code nor the regulations define the term distributee this court has concluded however that the term ordinarily means the participant or beneficiary who under the plan is entitled to receive the distribution darby v commissioner supra pincite seidel v commissioner tcmemo_2005_67 sec_402 provides an exception to the general_rule of sec_402 it provides that the spouse or former spouse of the plan participant who receives any distribution or payment made under a qualified_domestic_relations_order as defined in sec_414 shall be considered an alternate_payee and taxed on such distribution or payments as the distributee sec_402 darby v commissioner supra pincite although the parties did not address the qualified status of the delta plan there is nothing in the record that would lead us to believe that the employees’ trust is not described in sec_401 and not exempt from tax under sec_501 seidel v commissioner supra see also sec_414 defining alternate_payee as is relevant here a domestic_relations_order is any judgment decree or order that relates to the provision of alimony payments or marital property rights to a spouse or former spouse and is made pursuant to a state domestic relations law sec_414 a qdro is a specific type of domestic_relations_order that creates recognizes or assigns an alternate payee’s right to receive all or part of the benefits payable with respect to a participant under a plan clearly specifies certain facts and does not alter the amount of the benefits under the plan sec_414 - simpson v commissioner tcmemo_2003_294 the stipulated order is a domestic_relations_order because it relates to petitioner’s provision of marital property rights to ms reichner and was made pursuant to georgia state law it is a qdro because it recognizes ms reichner’s right to receive a portion of petitioner’s retirement_plan benefits clearly specifies the necessary facts and states that it shall not be construed as altering the benefits available under the delta plan such facts are a the last known mailing address of each party b the amount of the participant’s benefits to be paid to the alternate_payee c the period to which the order applies and d the plan to which the order applies sec_414 a - d the question remains whether ms reichner received any distributions under the qdro see sec_402 sec_414 provides certain procedural rules with respect to domestic relations orders sec_414 and 105_tc_29 implicit in these procedural rules is the requirement that a domestic_relations_order be presented to the plan_administrator and adjudged ‘qualified’ before any distribution is made by the plan to the spouse or former spouse rodoni v commissioner supra see also bougas v commissioner tcmemo_2003_194 distribution from a plan was not made under a qdro where taxpayer failed to submit the domestic_relations_order to the plan_administrator for approval the stipulated order does not have a date stamp or other notation indicating when it was adjudged qualified nevertheless it appears the determination was made at the earliest in date the stipulated order provides that the delta plan shall make direct payments to ms reichner as soon as administratively possible after the order is adjudged qualified petitioner continued to send ms reichner dollar_figure monthly checks through at least date the fact that the delta plan made no direct payments to ms reichner before december indicates the stipulated order had not been adjudged qualified before that time accordingly we conclude that the monthly payments ms reichner received from january through date were not made under the qdro the monthly payment for date presents a closer question petitioner believed he probably stopped sending ms reichner checks in date but admitted he was not sure the absence of a canceled check for that month is circumstantial evidence that the delta plan had begun making distributions to ms reichner under the qdro petitioner testified however that he had lost some of his canceled checks either when he moved or when he suffered a house fire furthermore petitioner reported the entire dollar_figure as gross_income and claimed a dollar_figure deduction had petitioner stopped making payments after november one would have expected him to report only dollar_figure as gross_income and claim an dollar_figure deduction in sum considering petitioner’s equivocal testimony the position he took in the tax_return and the lack of direct evidence we find that ms reichner did not receive a distribution from the delta plan in date we therefore conclude that petitioner is the distributee of the dollar_figure at issue which amount is taxable to him under sec_72 see sec_402 amounts received under sec_72 generally are includable in gross_income sec_72 although sec_72 provides exceptions to this rule nothing in the record indicates that petitioner satisfies any such exception accordingly we conclude that the dollar_figure is includable in his gross_income whether petitioners are entitled to an alimony deduction the federal tax consequences of a payment made incident_to_divorce depend upon the characterization of such payment property_settlements or equitable divisions of marital property generally are neither deductible from the income of the paying spouse nor includable in the income of the receiving spouse sec_1041 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir on the other hand payments made or received as alimony generally are deductible by the paying spouse under sec_215 and includable in gross_income by the receiving spouse under sec_61 and sec_71 sec_215 provides that the paying spouse may deduct a payment as alimony if the payment is includible in the gross_income of the recipient under sec_71 sec_71 defines an alimony payment as any cash payment meeting each of the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent contends that petitioner fails to satisfy subparagraph b of sec_71 because the divorce decree designates the dollar_figure monthly payments as not includable in ms reichner’s gross_income and not allowable as a deduction under sec_215 a divorce_or_separation_instrument contains a nonalimony designation if the substance of such a designation is reflected in the instrument estate of goldman v commissioner supra pincite generally the divorce or separation agreement must provide a clear explicit and express direction that the payments are not to be treated as alimony but the designation need not mimic the statutory language of sec_71 and sec_215 125_f3d_551 7th cir affg tcmemo_1995_554 estate of goldman v commissioner supra pincite in this case the divorce decree unambiguously designates the payments from petitioner’s retirement benefits as nonalimony it provides that the payments are to be made as a property settlement and that the parties specifically agree to waive renounce and relinquish any and all rights or claims either may have to alimony from the other party we conclude that the divorce decree clearly explicitly and expressly designates the payments from petitioner’s retirement benefits as nonalimony payments accordingly petitioners are not entitled to an alimony deduction respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
